FOR IMMEDIATE RELEASE Phone: 609-561-9000 Investor Relations Contact: Stephen Clark x4260 Media Contact: Joanne Brigandi x4240 May 11, 2009 SJI Reports Record First Quarter 2009 Results Achieves Record First Quarter Earnings on both an Economic Earnings and a GAAP basis Folsom, NJ – South Jersey Industries (NYSE: SJI) today announced income from continuing operations for the first quarter of 2009 of $31.6 million, or $1.06 per share as compared with $24.7 million, or $0.83 per share in the first quarter of 2008. On an Economic
